I join the majority in affirming the judgment of the trial court in the case at bar, but I write separately because I believe this case should be affirmed on its individual facts alone. The crucial fact in this case is that the trial court offered the appellant an opportunity to file a paternity action under R.C. Chapter 3111.
It is unnecessary for the decision of this case to go as far as the majority does in its conclusion that "an R.C. 2105.18
acknowledgement of paternity, establishes a full parent-child relationship for all legal purposes." (Emphasis added.)
In the case at bar, appellant signed *Page 86 
the R.C. 2105.18 acknowledgement of paternity; and the trial court extended to him an opportunity to file a paternity action under R.C. Chapter 3111. Appellant declined to take advantage of such opportunity. Therefore, I would hold that appellant is estopped to deny his prior acknowledgement of paternity, and I would affirm the trial court's judgment on that basis.
To say that an R.C. 2105.18 acknowledgement of paternity establishes a full parent-child relationship, for all legal purposes, flies in the face of the reported cases. In re Smith
(1984), 16 Ohio App.3d 75, 16 OBR 79, 474 N.E.2d 632, discusses the case of Johnson v. Norman (1981), 66 Ohio St.2d 186, 20 O.O. 3d 196, 421 N.E.2d 124, a case arising from this court (Muskingum County Court of Appeals). The Smith court says at 77, 16 OBR at 81-82, 474 N.E.2d at 635: "[I]mplicit in the Johnson
v. Norman decision is that responsibility for support not be madewithout resolution of the paternity question." (Emphasis added.)
In In re Mancini (1981), 2 Ohio App.3d 124, 2 OBR 138,440 N.E.2d 1232, the Lorain County Court of Appeals, in discussing R.C. 2105.18, states: "We find, however, that this section was not intended to provide an individual the means to resolve the issue of paternity." Id. at 126, 2 OBR at 141,440 N.E.2d at 1235.
In Chatman v. Chatman (1978), 54 Ohio App.2d 6, 8 O.O. 3d 24,374 N.E.2d 433, the Franklin County Court of Appeals, where a declaration of paternity was signed, the court held that such signing did not entitle the signator to any rights of custody or visitation with the child.
In State v. Stevens (1970), 22 Ohio St.2d 4, 51 O.O. 2d 2,257 N.E.2d 396, the Supreme Court reversed the court of appeals in a child neglect case, stating that first, "`it is relevant * * * to determine paternity'" and remanded the case to the lower court for a determination of paternity based on blood grouping tests, etc. Id. at 4, 51 O.O. 2d at 2, 257 N.E.2d at 397.
While not being called upon to decide, in this case, whether or not R.C. Chapter 3111 is an "exclusive procedure for determining paternity of a child born out of wedlock," I simply point out that the relevant case law emphasizes the necessity of certain safeguards, now contained in R.C. Chapter 3111, which should be followed in the determination of paternity. Thus, in my opinion, it is necessary to at least afford the reputed father the opportunity to disprove paternity prior to the issuance of an order for custody and support.